Citation Nr: 0721145	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to December 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to service 
connection for a dental condition.  


FINDING OF FACT

In April 2007, prior to the promulgation of a decision in the 
appeal, the veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issue of 
entitlement to service connection for a dental condition.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issue of entitlement to service connection for 
a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R.§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2006).

The veteran filed a substantive appeal (VA Form 9) in April 
2003 with respect to his claims for entitlement to service 
connection for a dental condition and service connection for 
passive aggressive personality (claimed as paranoid 
schizophrenia).  In October 2006, the RO granted service 
connection for anxiety disorder and depressive disorder, not 
otherwise specified, (claimed as paranoid schizophrenia and 
post traumatic stress disorder (PTSD)), and assigned a 30 
percent disability rating, effective August 2, 2002.  The 
grant of service connection for anxiety and depressive 
disorder was considered a full grant of benefits sought on 
appeal for that benefit and, as such, that claim is no longer 
on appeal.  In April 2007, the veteran submitted a statement 
on VA Form 21-4138 indicating that he was satisfied with the 
30 percent rating assigned to his service-connected anxiety 
and depressive disorder and wished to withdraw the appeal on 
the issue of entitlement to service connection for a dental 
condition.  

As the veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for a dental condition, 
there remain no allegations of error of fact or law for 
appellate consideration on that issue.  Therefore, the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to entitlement to 
service connection for a dental condition, and this issue is 
dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for a dental condition is dismissed.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


